Exhibit 10.1
 
 
REPLACEMENT DIRECTOR COMPENSATION AGREEMENT AND MUTUAL RELEASE
 
This Replacement Director Compensation Agreement and Mutual Release (this
“Agreement”) is entered into as of December 16, 2009 (the “Effective Date”) by
and between Deckers Outdoor Corporation, a Delaware corporation (the “Company”)
and Rex Licklider, an individual (the “Director”).  Company and Director are
herein referred to from time to time as the “Parties.”
 
R E C I T A L S
 
A.           WHEREAS, Director has served as a director of the Company since
September 1993;
 
B.           WHEREAS, on December 31, 1996, Director was entitled to receive
4,391 shares of common stock of the Company (the “Shares”) as compensation for
his services as a director of the Company;
 
C.           WHEREAS, it appears that the Company never contacted the Company’s
transfer agent in connection with the Director’s account with the transfer agent
to update the Director’s address or provide any other potential contact
information for the Director;
 
D.           WHEREAS, Director never received a certificate for the Shares from
the Company’s transfer agent and the Shares were escheated to the State of
California (the “State”) on September 22, 2001;
 
E.           WHEREAS, the Shares were subsequently sold on the open market by
the State and the Director was subsequently repaid the sales proceeds from the
State, however, the Shares to which the Director was originally entitled were
not replaced;
 
F.           WHEREAS, the Director never received the Shares for consideration
of his services as a director of the Company and therefore, the Company desires
to provide the Director with 3,911 shares of common stock of the Company (the
“Replacement Shares”) from the Company’s 2006 Equity Incentive Plan as
replacement director compensation for his prior service to the Company and which
subtracts a number of shares from the original grant to account for the sales
proceeds received by Director from the State; and
 
G.           WHEREAS, the Company now desires to replace the compensation for
Director’s prior services and each of the Parties desire to release all claims
against the other party with respect to the Director’s right to the Shares or
the escheatment of the Shares, under the terms set forth herein.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the obligations set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Full Payment of Compensation.  Director hereby acknowledges that upon
Director’s receipt from or on behalf of the Company of the Replacement Shares,
all obligations of the Company relating to Shares will be paid in full and any
outstanding claims with respect to the Shares will terminate and be released
without the necessity of any further action by Company and Director.  Director
shall be responsible for any tax obligations and payments related to the
issuance of the Shares and the Replacement Shares.
 
2. Release of Claims.
 
2.1 Mutual Release.  Subject to the execution of this Agreement by the Parties
hereto (each a “Releasing Party”), each Releasing Party hereby irrevocably and
unconditionally releases, acquits and forever discharges any and all actual or
alleged claims, demands, actions, charges, complaints, causes of action, rights,
debts, accountings, expenses or damages (including attorneys fees and costs), of
any nature whatsoever, past or present, whether in law or in equity, known or
unknown, suspected or unsuspected, and whether under federal or state statutory
or common law which a Releasing Party may have against another Releasing Party
or any of its subsidiaries, affiliated corporations and/or business entities, as
well as their respective directors, officers, shareholders, advisors, agents and
employees, past and present and their respective successors and assigns
(collectively, the “Released Parties”) arising under or in connection with all
claims relating in any way to Director’s right to the Shares or the escheatment
of the Shares (the claims identified shall be referred to herein as the
“Released Claims”).
 
2.2 Unknown Claims.  The Parties hereby expressly waive and relinquish any and
all rights or claims, whether fixed or contingent, known or unknown or suspected
or unsuspected, that arise from the Released Claims that have occurred up to and
including the Effective Date that the Parties may have pursuant to California
Civil Code Section 1542, which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
3. Miscellaneous Provisions.
 
3.1 Governing Law.  This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of California.  Any action or
proceeding brought to enforce this Agreement shall be instituted and maintained
in Santa Barbara County, California and the Parties hereto consent to such
jurisdiction.
 
3.2 Assignment.  Neither this Agreement nor any duties or obligations under this
Agreement may be assigned by either party without the prior written consent of
the other party.
 
3.3 Attorneys’ Fees. If any action is brought to enforce or interpret the
provisions of this Agreement, the prevailing party in such action will be
entitled to its reasonable attorneys’ fees and costs incurred, in addition to
any other relief to which such party may be entitled.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4 Waiver of Breach.  The waiver of either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of this Agreement.
 
3.5 Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.  In furtherance and not in limitation of the
foregoing, should the duration or the geographical extent of or business
activities covered by any provision of this Agreement be in excess of that which
is valid and enforceable under applicable law, then such provision shall be
construed to cover only the maximum duration, extent or activities which may
validly and enforceably be covered under applicable law.
 
3.6 Authority.  Each individual signing for each of the Parties herein warrants
and represents that he is an authorized agent of such party, for whose benefit
he is executing this Agreement, and is authorized to execute the same.
 
3.7 Further Assurances.  Each party agrees to execute such other and further
instruments and documents as may be necessary or proper in order to complete the
transactions contemplated by this Agreement.
 
3.8 Amendments.  No amendment or modification of this Agreement shall be deemed
effective unless made in writing signed by the Parties hereto.
 
3.9 Entire Agreement.  This Agreement contains all of the terms and conditions
agreed upon by the Parties regarding the subject matter of this
Agreement.  Except as otherwise expressly provided herein, any prior agreements,
promises, negotiations, or representations, either oral or written, relating to
the subject matter of this Agreement not expressly set forth in this Agreement
are of no force or effect.
 
3.10 Successors and Assigns.  This Agreement shall be binding upon the Parties
hereto and upon their heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of said parties and each
of them and to their heirs, administrators, representatives, executors,
successors, and assigns.
 
3.11 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Replacement Director
Compensation Agreement and Mutual Release as of the Effective Date.
 
COMPANY
 
DECKERS OUTDOOR CORPORATION


 
/s/ Angel R. Martinez
Angel R. Martinez
Chair of the Board, President and Chief Executive Officer




DIRECTOR
 
/s/ Rex Licklider
Rex Licklider
 

 
 
 
 
 
 
 
 
 
4